Citation Nr: 0332986	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  02-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant's active service, from December 1967 to 
December 1974, consisted solely of active duty for training 
in the Army.  This case comes before the Board of Veterans' 
Appeals (Board) from a rating decision of May 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  


REMAND

In an Appellant's Brief dated in November 2003, the 
appellant's representative noted that the appellant had 
requested a local hearing before a Veterans Law Judge in his 
VA Form 9 [substantive appeal] and that no action was taken 
on the hearing request.  He added (in essence) that due 
process required that the hearing be honored prior to any 
final appellate determination.  A review of the cited VA Form 
9, received in April 2002, reflects that apparently the box 
indicating "I want a BVA [Board] hearing at a local VA 
office before a member, or members, of the BVA" was marked, 
then partially covered by "white-out."  The Board 
interprets the representative's November 2003 comments as a 
clarification that the veteran still desires a Travel Board 
hearing before a Veterans Law Judge.  

To ensure due process, and because Travel Board hearings are 
scheduled by the RO, the case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
traveling Veterans Law Judge at the RO.  
All correspondence pertaining to this 
matter should be associated with the 
claims folder. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The veteran need take no 
action until he is notified.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


